Petitioner appeals from an order of the Supreme Court denying his application for an order to annul the determination of the Commissioner of Motor Vehicles revoking his operator’s license without a hearing for three speeding violations committed within 18 months. The issues raised are thoroughly discussed and correctly decided in the opinion of the court below. Order unanimously affirmed, without costs, upon the opinion of Mr. Justice Hamm at Special Term (12 Mise 2d 209). Present — Poster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.